Citation Nr: 1453139	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral elbow disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 2004 to February 2009.  She also had a period of active duty for training (ACDUTRA) beginning in June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in Wichita, Kansas.  Due to the location of the Veteran's residence, jurisdiction of her appeal is with the RO in St. Petersburg, Florida.


FINDING OF FACT

The Veteran has not had a bilateral elbow disorder at any time since filing her claim for compensation.


CONCLUSION OF LAW

A bilateral elbow disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).  The Veteran was provided appropriate notice in a March 2009 letter.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of her claim.  A pertinent VA examination was obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination and recorded all findings considered relevant under the applicable law and regulations.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

In finding that VA's duty to assist has been met, the Board acknowledges the representative's October 2014 request for a new examination as the one obtained is over five years old.  However, as the examination is adequate for the purposes of determining whether service connection is warranted, and as the Veteran has not asserted having additional disability beyond that shown on examination, the Board concludes that a remand for a new examination is not warranted.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran's STRs show that she had left elbow complaints in July 2005.  She was diagnosed with medial epicondylitis.  Her January 2009 separation examination revealed clinically normal upper extremities.  In her report of medical history, the Veteran answered yes to having a painful shoulder, elbow or wrist; numbness or tingling; and swollen or painful joints.  She answered no to having arthritis, rheumatism or bursitis; bone, joint or other deformity; and impaired use of arms.  The report shows that the painful shoulder, elbow or wrist referred to a rotator cuff injury; the arm numbness or tingling referred to left arm numbness; and the swollen or painful joints referred to her left arm/shoulder pain and bilateral elbow pain.  Although her separation examination report of medical history reflected complaints of elbow pain, there is no indication of a chronic bilateral elbow disorder being diagnosed.  

Post-service treatment records do not show any bilateral elbow complaints and no clinical diagnosis of any bilateral elbow disorder.   

The Veteran was afforded a VA examination in April 2009.  X-rays showed no demonstrable fracture or appreciable arthritic changes; the examiner commented that they were normal.  The Veteran reported developing pain and some weakness over time, associated with her work as a mechanic in helicopter maintenance with the requirement of frequently of lifting fairly heavy objects and working at times overhead as well.  The examiner noted that there was no evidence that she had had inflammatory arthritis.  Following a thorough examination, the Veteran was diagnosed with bilateral elbow arthralgia of undetermined etiology.  

The Veteran's contentions throughout this appeal have indicated having bilateral elbow pain related to her in-service duties.  She has not reported being diagnosed with anything other than arthralgia.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral elbow disorder is denied.  Although the Veteran had in-service elbow complaints and was diagnosed with medial epicondylitis of the left elbow, a clinically diagnosed bilateral elbow disorder has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a clinically diagnosed bilateral elbow disorder at any time during the appeal period.  

The Veteran is competent to report having bilateral elbow symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that she has been clinically diagnosed with any bilateral elbow disorder at any time during the appeal period.  The Veteran was afforded a thorough VA examination, yet was only diagnosed with arthralgia and X-rays were normal.  Arthralgia is defined as "pain in a joint."  Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  No underlying disability to account for the Veteran's pain has been shown.  In this case, considering that the Veteran was only diagnosed with pain at the VA examination and has not reported any other diagnosis, service connection is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a bilateral elbow disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for a bilateral elbow disorder in February 2009 has such a disorder been shown.  See Brammer at 225.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral elbow disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral elbow disorder is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a bilateral elbow disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


